3feW5T *fc7-/£T 3*1-/5- $&-/$•
t^f10mtS   ELECTRONIC RECORD yffmf^

 COA #      06-14-00088-CR                        OFFENSE:       22.01
            Companion cases
            Samuel Deleon Garza v. The State
 STYLE:     of Texas                              COUNTY:        Hunt

 COA DISPOSITION:       Affirmed                  TRIAL COURT:   196th District Court


 DATE: 3/10/15                     Publish: No    TC CASE #:     28,996




                         IN THE COURT OF CRIMINAL APPEALS


          Samuel Deleon Garza v. The State of
 STYLE:   Texas                                       CCA#:      iLk-tS TMO Zfh/S
          PRO S£                       Petition       CCA Disposition:
 FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                      JUDGE:

 DATE:    PyW«? 3.^. Z&^                              SIGNED:                           PC:.
 JUDGE:       /22-                                    PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD